Title: To Thomas Jefferson from Thomas Allen, 4 March 1805
From: Allen, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     
                        on or before 4 Mch. 1805
                     
                  
                  I cordially congratulate you and my Country on your Election to the Presidency a Second time, by so great and unexampled Union. The footsteps of Divine providence in the accomplishment of that auspicious Event have excited the Admiration and Gratitude of the friends of our happy Constitution. Thanks to the Arbiter of the Universe, for prolonging my life to this happy Period, and giving me to see this second salvation of my Country in your Election to Office, from a Despotism that would have shrouded all her Glories in endless Night, and left the world without a rallying point. This Deliverance is, if possible, more splendid than the other from British Tyranny, as a Thing three Thousand Miles distant might not prove so great a curse, as one among us. It must be peculiarly grateful to you after the most tremendous Scene of Federal Outrage and Calumny to enjoy such an unequivocal Testimony of the Esteem and Affection of a great and extensive Nation. Your Republican Principles of Civil and religious liberty, and stedfast adherence to a fundemental Doctrine of Christianity, That no Man shall suffer Persecution for his Religious Opinions, have excited the hatred and Obloquy of Monarchists throughout the Union. The struggle between Truth and Error, between Republicanism & Federalism has been long and obstinate, but the Issue is happy and glorious.
                  Thanks to heaven, under your Administration everyones person, property, family and Religion are safe. We sit under our Vines and fig trees, and have none to make us afraid. The Jeffries of the land are under restraint, unable to control legislative Authority. Unjust Fines, Imprisonments, confiscations, banishments & the most cruel persecutions are prevented. The Nation looks up with Adoration and praise to the Allwise Disposer of all things in placing a Man at the head of our Government who does not presume to hold our Consciences in his keeping, who claims not Dominion over our religious sentiments, and assumes no power in the Church of Christ: who grasps no sword for her Support. “The true Church of Christ asks and seeks no support but peace and tollerance.” We all have our Bibles, our places of public worship, and Ministers of Religion, not imposed on us, but freely chosen and supported by ourselves without the coercion of the Civil Power, by the power and Energy of Divine truth for the Weapons of their Warfare are not carnal but mighty through God. The Energy of our Government admits of no Increase but in new occasions of its increase, and of the ardor of affection for its support which will correspond with such Occasion. 
                  No Eye has wept since you came into Office. No Tongue has had Occasion to complain, and none ever slandered you untill the malevolent Eye of Federalism saw in you a powerful Antagonist and the prospect of your being elected President. No cruel Oppressions, No heavy Taxes have been imposed. No Lords, no State Bishops have been created. No sound of a trumpet or alarm of war has been heard in our territories. No stamp Act, No sedition Act, no Aliene Act, Army and Navy Acts have disgraced your Presidency. No House or Window Taxes have been imposed. No Churches are desolate and forsaken. No Declension of Education, none of Knowledge and Virtue among the people, Public worship, and Ministers of Religion are better supported than ever they were before. The Lords day is religiously sanctified. Marriages are held sacred and increase, and all Domestic blessings abound. Nothing but federalism to distract and Alarm us, and annoy our happiness, and even that ultimately promoting it, by the overruling providence of God in bringing good out of Evil Such an Exhibition of human Depravity has never taken place in these northern States, as has been displayed by expiring Royalty. The latent Corruptions of good Men have burst the barriers of Morality and Like a mighty Torrent that sweeps away every thing before it have threatened to lay waste every Vestige of social Order and Tranquility. Such odious passions were never conceived of by us, their fury and outrage subside only by the strength of our Government the Union and sovereignty of the people. At the same time that federalism has sanctioned atrocious wickedness under the mask of Piety, and set at Defiance the sacred Rules of Morality, Candor, Moderation, humility and Piety, truth has shone forth with peculiar Lustre. Error has been detected and masked designs have been frustrated. Burdens have been taken off. Oppressive Acts repealed. Dexterity in assesing and imposing Taxes on the people have given place to undoing heavy burdens and in letting the oppressed go free. To a prodigal waste of the public treasure, has succeeded a System of Oeconomy. The Opinion that the people were made to be devoured by their Rulers, has been succeeded by Just apprehensions of their being ordained of God to become Ministers of good to the people, and designed to promote general happiness, Presidential Patronage has been voluntarily curtailed, and hundreds of needless offices have been abolished. An increasing Debt has been arrested, diminished, and is in train of final Extermination in a short time: and the noblest Acquisition of Territory has been annexed to us preventive of troublesome  Neighbours and an endless sourse of wealth and strength. Religion has met with liberal Encouragement and support by free Inquiry in the voluntary Contributions of the people. New Meeting houses for the public worship of God have been greatly multiplied. Colleges, Academies and Schools of learning have increased and spread over the land. Religion has progressed beyond what it ever did at any former equal period of time. The spirit of the Lord has been poured out in the Conviction and Conversion of sinners and Edification of the body of Christ. Federalists many of whom doubt whether there be an holy Ghost stand amazed, not knowing to what length this work of Grace may be carried, and their Scoffers at Religion cry out of  Deism, Infidelity, and tremble before the force of Divine truth, the sword of the spirit which is the word of God. The word of the Lord has free considerations, and is glorified. Good principles are progressing. Infidel sentiments are declining. Never did this land see such a body of sound Calvinists as at the present day. Nor was calvinism ever so purified from persecuting principles. I believe the bigger part of us would proceed no further in the works of Extermination, than Excommunication, till we find ourselves possessed of more power than we have. A spirit of candor has at length taken hold of  professors. And so long as the clergy shall be kept diverted of all Evil power they will be not only harmless but very useful to the support of the state by promoting peace Unity & Religion. Never were faithful Ministers of Christ of different Denominations more respected or received a more liberal pecuniary support. And the Deistical Idea among Federalists, That there is no Religion among the people but what springs from the Coercion of Civil Government, and that all Religion is a mere Engine of State, is demonstrably false. There is a State Religion, and there is a Gospel Religion. They are essentially different. Blessed be God a State Religion has no place in our National Compact. That our President is a mere Civil Officer, and Congress has no Authority to legislate in matters of Religion. That we in these states have but one supreme head of the Church Christ Jesus.
                  Instead of that tremendous, horrid picture of threatening Evils pourtrayed by Federalists as the Consequence of your Election to office, the brightest prospects are continually dawning on us. Solitary places are glad, and deserts blossom like the rose. Our greatest danger springs from the Number and greatness of our blessings. As it is written the Prosperity of fools shall destroy them. May God deliver this Country from that Character and curse. Missionary Societies are springing up in different parts of the Union, and other benevolent Institutions. Never were there such charming prospects and hopes before any Country in any Age of the world. In the common people of this Country is to be found the chief Virtue and Piety of the Land. If I was to search after incorruptible Integrity with hope of success I would look among that body to find it. In the Barons or Yeomanry of this Country under Divine providence I look for the security of its liberties. They are the Sheet Anchor of hope from Corruption and Apostasy. To head them, the good providence of God will in every Age raise up Jeffersons and Madisons, and one or more Apostates will never overthrow the liberties of the Country. Nor even the Corruption, profligacy and effeminacy of our Maritime Towns. Our National prosperity is unexampled. Hail happy America. The discontented with our Government may retire to foreign Countries. There is no Obstruction to their so doing. They may retire to Canada, To England, France or Spain, And bow themselves down under the burdens of Monarchy and become hewers of wood and drawers of water to Monarchists. They would be glad of their services. They may go and learn the Manner of kings, and have their Sons appointed for their Chariots, and to be their Horsemen and to run before their Chariots, and give their Daughters to them to be Confectionaries, and to be Cookes, and to be bakers. If they will become quiet and good Members of Society, we should be happy in their social Intercourse, and in their Enjoyment of all the blessings of this happy Country with us. But if they will remain obstinately hostile to our Republican Government, and perpetually seek to disturb it and make Inroads on our Union and happiness we are willing they should quit our Society and seek better.— 
                  Various religious and political Sects enjoy perfect Tolleration. All equally participate in the blessions of Peace and Safety. 
                  You have indeed Sr. been made a Spectacle to  taken, your name has been cast out and trodden under foot of Federalists. But you have been superior to their Calumnies and Machenations, their Reproaches have brightened your Character, and afforded room for the Excercise of the noblest Virtues that adorn human Nations. You have risen superior to Revenge, and to self Respect, and regarded the good of the people above presidential power and patronage, and all personal Aggrandizement whatever. 
                  Republicans within the Circle of my acquaintance generally entertain a high Opinion of the station in office. But wish not to restrict themselves in renewing their choice of the same person to office, as often as they shall think the public good requires it. It is further their Opinion that your Removals from office are wise and discreet and not more rapid than the public good demands, and that no Federalist is fit to be the ruler of a free people and in our excellent Constitution and that all factions from the nature of their principles necessarily excluded from office. General Washington never made any of the prisoners he had taken of the Enemy, Officers in his Army, or entrusted the Command of a Citidel to them. what an Absurdity is it to put a Man into the office of a Government which he is seeking to overthrow. Our past Experience of the fruits of our liberality towards Tories will teach us Wisdom. Would King George commissionate American Republicans to administer his Government? Or would their honor permit their taking part in it.
                  We have no natural Enemy to our Government but Monarchists. Should our Government continue to exist of which there can now be no doubt the British Government will be renovated, and European Crowns and Sceptres will depart. It is a greater terror to Britain than the hostile preparations of France to invade her coasts and a much greater Object of her hatred than the Exaltation and Domination of a Bonaparte, Her Partizans among us have wrought much evil from William Cobbets Appearance in this Country to this Day. Nothing can be so hostile to the happiness of these States as British Influence, except riches Luxury and the loss of religious principles and virtuous habits. We shall always have strictly to guard that Avenue of mischief and Defection from sound principles. God has broken in pieces the powerful Confederacy of Federalists, by dividing their Counsels. I have noticed three Classes of them united in this one point to overthrow the Government. One Class wished that a Son of George the 3d. might be installed King over us. A second that Mr. Adams and his posterity might have succeeded to Kingship and retained the sovereignty over us. A third that Mr Pinkney or some other family who would follow the stupendous fabric of the British Constitution in administering our Government. But God has overthrown all their Counsels, and defeated their purposes. It is the Lord’s doing and it is marvelous in our Eyes.
                  Federalism is the same all the world over. The same at Constantinople, Rome, Paris, London and the United States. It seeks the destruction of the Object of its Aversion, that Object is truth and goodness contrary to our Saviours precept bless them that curse you. It is a practical Comment on the Doctrine of total Depravity. It is grounded on the Denial of the Existence of any goodness in Man, and supposes all may be bought with money or honors to serve the Designs of Tyrants. Deism is the Corner stone of Federalism. It sets at Defiance every Attribute of Deity, and tramples on the principles and precepts of Christianity. God in his good providence has put a hook in the nose of this Levathan, curbed his fury and set bounds to his Rage. He cannot do the mischief he wills. God has brought him down wonderfully.
                  There is much of a retributive providence in this world both national and personal. God often punishes the sins of good and bad Men in this life, notwithstanding all things come alike to all, and there is one Event to the righteous and to the wicked, to him that serveth God, and to him that serveth him not. Witness the case of David, Eli and others recorded in the sacred Volume. Hence the prayers of the paslmist, Lord, remember not the Sin of my youth, and the language of righteous ones I will bear the Indignation of the Lord, because  I have sinned against him. Sins pardoned may be punished sorely in this world as in the Effects of drunkeness, impurity, Injustice, and cruelty. Whatsoever Measure ye mete, it shall be measured to you again, full measure pressed down. God’s Judgements here overtake the righteous and the wicked and often have a retrospective Aspect. Joseph’s brethren thought so, when they said, therefore is this Evil come upon us. Others have thought and felt the like. And so it is in regard to Nations, their sins find them out and draw down national Judgements on the mark, on the Ease of the Jews and all other nations. The sword of Divine Justice does not forever remain sheathed.—
                  It Sr, the prostrate Dignity of my Native State in its Apostasy 
                     from 
                     Republican Principles, in the evil passions disseminated and violent party measures pursued, and that wicked spirit that hath obtained in it which hath sought to divide and alienate the party from each other and to sow Jealousies among them which hath eminently appeared in an Act of Amendment to the Constitution, which undoubtedly had for its object the Dissolution of the Union. But Sr, we are fast returning to our reason, and it cannot be long before you will see Massachusetts what it once was, a truly Republican State and a Republican Governor at the head of it. The vail of Federalism is rent assunder.
                  I must beg of you, Sr, to use all your Influence for the utter Abolition of Slavery in these States as soon as shall be consistent with wisdom and Safety. Unhappy Situation, when it is unwise or unsafe for a people to break off their Sins by righteousness and their Iniquities by turning to the Lord. It is indeed an Evil of monarchical growth, like a deep rooted Cancer, but it must, it will be cured, blessed be God, for a late Act of Virginia Legislature prohibitory of the Intorduction of blackes into that State. This national Sin will draw down national Judgments unless the evil be remedied. We must break every yoke and let the oppressed go free. Righteousness exalteth a Nation, but Sin is a Reproach to any people. Light and means of Information are now sufficient, and there is nothing but the prejudices of Education and the lust of Dominion, wealth and Luxury to contend against it. They are indeed very powerful Antagonists, but they must be overcome. If efficient measures should not be taken to cure this monstrous Evil, the Southern States will become a St Domingue in the course of a few years and in vain will they look for help to the northern parts of the Union in the day of Gods righteous Vengeance on them.
                  Rid your hands, Dear Sir, of this horrible Evil, if you have not already done it. Set a noble practical Example on this Subject. Your reasonings are lucid and convincing. Your Judgment is on the Side of truth. may you act up to it, and make provision for the Education of your slaves, and their becoming freemen as soon as it can be done. An hour’s delay is too long.—
                  And now Sir, I have only to pray God to uphold preserve and establish you, and enable you to persevere in that course of politic Faith and practice which you have pursued for 38 years, with so much honor to yourself and safety to your Country, which is the surest pledge of your future fidelity. You will  Enjoy the respect and affection of this people so long as you shall continue in the path you have trod from the morning of your political Career to the present hour. But should you Sr become an Apostate from Whig principles and turn away after Royalty, Kings, princes, State Clergy and Federalists would lift up a shout of Joy, throw you the world, and you would fetch a sigh, a deep groan from the breast of every benevolent person that ever heared of your Name. But such an Event could not shake our deep rooted Government. Millions in Europe and some in these states are waiting in hope and ardent desire for your halting and defection from the good old cause. All the current Coin of Great Britain would be thought a cheap purchase of you, could that effect our overthrow. Through the power of Divine Grace, I believe you incorruptible though I  they write. If in Europe no disinterested virtuous Character was ever found within the Circle of Kings and their Courtiers, let there be one a least found in America who regards the public good above personal Ease, honor, wealth and the trappings of Royalty, the Luxury of Epicures, the lust of Domination, and all sensual pleasures, one who shall prefer making a great Nation Happy to all personal Aggrandizement. May God be with you, and bless you, and make you a rich blessing to the Nation for many years to come. May your Successor be a Man of like principles and tread in the same path of wisdom and Glory. May God bless you in your Official Character and with social and Domestic happiness. May you long live to see your Country happy, and your most virulent Enemies participating in that happiness they fought to subvert is the fervent prayer of your sincere friend
                  
                     Thomas Allen 
                     
                     Pastor of the Church in Pittsfield.
                  
               